IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEVEN D. TYSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5369

SCHOOL BOARD OF LEVY
COUNTY,

      Appellee.

_____________________________/

Opinion filed January 5, 2017.

An appeal from the School Board of Levy County.
Rick Turner, Chairman.

Fred D. Mongello, Law Office of Grant & Dozier, LLC, Inverness, for Appellant.

David M. Delaney and Jamie L. White, Dell Graham, P.A., Gainesville, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.